Citation Nr: 1717277	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  09-14 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for left shoulder dislocation.

2.  Entitlement to a disability rating in excess of 30 percent for right shoulder dislocation.

3.  Entitlement to a disability rating in excess of 20 percent for left shoulder impingement.  

4.  Entitlement to a disability rating in excess of 20 percent for right shoulder impingement.  

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1999 to December 2000.

These matters come before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which decreased the Veteran's awards for chronic dislocation of the right and left shoulders to 10 percent each, effective December 1, 2008.  In November 2010, the Board assigned a 20 percent initial rating for each disability, and remanded the matter of further restoration of the Veteran's initial ratings for further development.  These issues were again remanded in February 2012.  

In an August 2015 rating decision, the RO awarded separate 20 percent disability ratings for left and right shoulder impingement syndrome, effective August 24, 2015.  Subsequently, in December 2015, the Board granted entitlement to the following: a 30 percent rating for chronic right shoulder dislocation, effective December 1, 2008; a 20 percent rating for right shoulder impingement syndrome, effective December 1, 2008; and a 20 percent rating for left shoulder impingement syndrome, effective December 1, 2008.  The remaining claims were remanded, and again returned to the Board in September 2016.  At that time, the Board found that a claim for entitlement to a TDIU had been raised, and remanded all matters for further development.  Accordingly, the five matters as set forth on the title page have since been returned to the Board for appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to those five issues as set forth on the title page.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.

In reaching this conclusion, the Board is cognizant that the Veteran's claims have been the subject of multiple prior remands.  However, a recent decision by the United States Court of Appeals for Veterans Claims (Court) necessitates such action at this time. 

Specifically, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA musculoskeletal examination is adequate.   

Here, the Veteran most recently underwent VA shoulder examination in September 2016.  Unfortunately, the accompanying examination report does not fully comply with the requirements of Correia and 38 C.F.R. § 4.59, as results were not provided for both active and passive range of motion.  The Board acknowledges the examiner's assertion that no range of motion upon weight-bearing was completed, as such results would be highly speculative depending on the weight in the hand.  Nevertheless, the Board finds that an additional remand is warranted at this time, such that active and passive range of motion may be tested.

Further, determination of the Veteran's shoulder claims will directly impact the Veteran's TDIU claim, such that the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  As such, remand of the shoulder claims necessitates remand of the TDIU claim, as well, such that the full scope of the Veteran's service-connected disabilities may be considered in analyzing entitlement to a TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a new VA examination to assess the current severity of his service-connected left and right shoulder impingement and dislocation.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. 

All ranges of motion involving left and right shoulder impingement and dislocation should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

The examiner should also report the following:

   a.  Whether there is any ankylosis of either shoulder; 
b.  whether motion for either arm is limited to midway between the side and shoulder, or to 25 degrees from the side; 

c.  whether there is nonunion or malunion or fibrous union of the humerus; and

d.  whether there is recurrent dislocation of the humerus at the scapulohumeral joint.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, the examiner must test and record the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's left and right shoulder impingement and dislocation could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should also report the total duration of incapacitating episodes during the past 12 months.

Finally, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

2.  Thereafter, readjudicate the matters on appeal.  If the benefits sought are not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board as warranted.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




